                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

JOSEPH DAVIS,
ADC #168704                                                                             PLAINTIFF

v.                                    4:19-cv-00669-JM-JJV

DEANGELO EARL, Warden,
Ouachita River Correctional Unit                                                      DEFENDANT

                                             ORDER

         Joseph Davis has filed a pro se Complaint, pursuant to 42 U.S.C. § 1983, alleging

Defendant DeAngelo Earl violated his constitutional rights, in May 2019, while he was a prisoner

in the Ouachita River Unit (“ORU”).     (Doc. No. 1.)

       The federal venue statute provides that, in a case that is not based on diversity jurisdiction,

venue is proper in the judicial district where “any defendant resides” or “a substantial part of the

events or omissions giving rise to the claim occurred.” See 28 U.S.C. § 1391(b). This case is

not based on diversity jurisdiction. The relevant events occurred at the ORU, which is located in

Hot Spring County, and it appears Defendant resides there. Hot Spring County is located in the

United States District Court for the Western District of Arkansas.        The Court concludes the

interest of justice will best be served by transferring the case to that federal court. See 28 U.S.C.

§ 1406(a).

       IT IS, THEREFORE, ORDERED that the Clerk is directed to immediately transfer this

case to the United States District Court for the Western District of Arkansas.

       DATED this 1st day of October 2019.



                                                      JOE J. VOLPE
                                                      UNITED STATES MAGISTRATE JUDGE
